DETAILED ACTION
Claims 1-3 are currently presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because it exceeds the 150 word limit set forth in MPEP 608.01(b).  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 1 is objected to because of the following informalities: the claim recites “seepage equation in fractures” in line 6, “seepage equation in matrix” in line 4 of page 2, “ which is grammatically confusing with regards to the claim. Suggested correction is to change all instances to “wherein a seepage equation … is expressed as:” to maintain consistency throughout the claim and clear up possible confusion. Appropriate correction is required.

Claim 1 is objected to because of the following informalities: the claim recites “the number of grids in the x direction”, in the third and second to last lines on page 2, as well as “the number of grids in the y direction” in the second to last line on page 2, which is improper because there has been no previous recitation of any number of grids.  Suggested correction is for the . Appropriate correction is required.
Examiner’s Note: For the purposes of examination “the number of grids in the x direction”, as well as “the number of grids in the y direction” will be interpreted as “a number of grids in the x direction”, and “a number of grids in the y direction”.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a fracturing fluid flow-back simulation using multiple equations, calculating flow exchange capacities, and solving a cumulative water production capacity to obtain a fracturing fluid flow-back rate.
Step 1: Claims 1-3 are directed to a method, which is a process, which is a statutory category of invention. Therefore, claims 1-3 are directed to patent eligible categories of invention.
Step 2A, Prong 1: Claim 1 is directed to the abstract idea of using a fracturing fluid flow-back model to calculate a fracturing fluid flow-back rate, constituting an abstract idea based on Mathematical Concepts including mathematical formulas or equations. The limitation of “A fracturing fluid flow-back simulation method for a fractured horizontal well in a shale gas reservoir, sequentially comprising the following steps: (1) establishing a fracturing fluid flow-back model for the fractured horizontal well in the shale reservoir, in which seepage in a matrix and fractures during the flow-back process is gas-water two-phase flow, to obtain a seepage equation in the fractures and the matrix:” as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts including mathematical formulas or equations. Similarly, the limitation of “1) seepage equation in fractures seepage equation of an aqueous phase: 
    PNG
    media_image1.png
    42
    337
    media_image1.png
    Greyscale
 seepage equation of a gaseous phase: 
    PNG
    media_image2.png
    41
    309
    media_image2.png
    Greyscale
…” as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts including mathematical formulas or equations. Additionally, the limitation of “2) seepage equation in matrix seepage equation of the aqueous phase: 
    PNG
    media_image3.png
    46
    311
    media_image3.png
    Greyscale
 seepage equation of the gaseous phase: 
    PNG
    media_image4.png
    57
    347
    media_image4.png
    Greyscale
…” as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts including mathematical formulas or equations. Additionally, the limitation of “(2) solving the model based on a finite difference method 1) performing orthogonalized grid division on the matrix of the shale reservoir, wherein the number of grids in the x direction is nx, and the number of grids in the y direction is ny; recording a x-direction grid step length and a y-direction grid step length of each matrix grid, and coordinates of four vertices of each matrix grid, wherein the fractures are divided into line units by the matrix grids; and recording the length and the coordinates of end points of each fracture line unit;” as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts including mathematical calculations. Additionally, the limitation of “2) naturally sorting the matrix grids by rows, that is, the first row of the matrix grids is numbered from left to right in order of 1, 2, 3, ... , nx, and the second row of the matrix grids is numbered from left to right in order of nx+l, nx+2, nx+3, ... , 2xnx; sequentially numbering the fracture line units, that is, the first fracture grid is numbered as 1, 2, 3, ... , nn, and the second fracture grid is numbered as nn+l, nn+2, nn+3, ... ,nn+nt2, wherein when both end points of each fracture line unit are located in an area formed by four vertices of a matrix grid, it is considered that fracture embedding occurs in the matrix grid; and identifying the numbers of the fracture line units and the numbers of the matrix grids to establish a one-to-one corresponding relationship between the numbers of the fracture line units segmented by the matrix and the numbers of the matrix grids;” as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts including mathematical calculations. Additionally, the limitation of “3) calculating a flow exchange capacity between the fracture line units segmented by the matrix and the matrix grids corresponding thereto; 4) calculating a flow exchange capacity between the intersected fracture line units;” as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts including mathematical calculations. Additionally, the limitation of “5) assuming that the number of fractures connected to the wellhole is m, calculating the amounts of water and gas flowing into the wellhole from the fractures according to the following formula: 
    PNG
    media_image5.png
    88
    331
    media_image5.png
    Greyscale
” as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts including mathematical formulas or equations. Additionally, the limitation of “(3) solving a cumulative water production capacity according to the daily water production capacity, and calculating a ratio of the cumulative water production capacity to the total amount of fracturing fluid injected into the reservoir during fracturing to obtain a fracturing fluid flow-back rate.” as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts including mathematical calculations.
Step 2A, Prong 2: The judicial exception is not integrated into a practical application. In particular, claim 1 recites the additional elements of “a fractured horizontal well” and “a shale gas reservoir” however these additional elements merely link the use of the judicial exception to a particular technology or field of use. (MPEP 2106.05(h)) The claims merely detail instruction on how to compute a fracturing fluid flow-back rate 
Step 2B: Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional element of “a fractured horizontal well” and “a shale gas reservoir” only links the claim to a technological environment or field of use. The use of this language is not anything significantly more than the abstract idea, specifically because it is generally linking the use of the judicial exception to a particular field of use. Therefore, the claim as a whole does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, when 
The dependent claims include the same abstract ideas recited in the independent claims, and merely incorporate additional details that narrow the abstract ideas and fail to add significantly more to the claims.
Dependent claim 2 is directed to further defining the equation used for calculations in 3) of (2), which further narrows the abstract idea identified in the independent claim, which is directed to “Mathematical concepts.”
Dependent claim 3 is directed to further defining the equation used for calculations in 4) of (2), which further narrows the abstract idea identified in the independent claim, which is directed to “Mathematical concepts.”
Accordingly, claims 1-3 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without anything significantly more.

Examiner’s Note: The Examiner Notes that no prior art has been applied to the presented claims. The closest prior art found was:
Li Xiaoping. Underground Oil and Gas Seepage Mechanics [M] Petroleum Industry Press, 2018
Yan Xia, Huang Chaoqin, Yao Jun, et al., Mathematical Model of Embedded Discrete Fractures based on Simulated Finite Difference [J].Science in China: Technical Science, 2014 (12): 1333-1342
M. Karimi-Fard, L.J. Durlofsky, K. Aziz. An Efficient Discrete-Fracture Model Applicable for General-Purpose Reservoir Simulators[J]. SPE Journal, 2004,9(2):227-236
Zhu Weiyao, Deng Jia, Yang Baohua, et al., Seepage Model of Shale Gas Dense Reservoir and Productivity Analysis of Fractured Vertical Well[J]. Mechanics and Practice, 2014, 36 (2): 156-160
Turgay Ertekin. Practical Reservoir Simulation Technology [M]. Petroleum Industry Press, 2004
However, after reviewing the above prior art references, it was determined that they did not contain the claimed equations. Therefore, no prior art has been applied to the claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Y. Li et al. A New Model of Fluid Leak-off in Naturally Fractured Gas Fields and Its Effects on Fracture Geometry: Also teaches the calculation of fluid flow rates in a fracture where the majority of seepage occurs in the fracture with higher permeability.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL EDWARD COCCHI whose telephone number is (469)295-9079.  The examiner can normally be reached on 7:15 am - 5:15 pm CT Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas can be reached on (571) 272-2589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128